Citation Nr: 0914531	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-41 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 9, 1995, 
for service connection for diabetes mellitus Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
September 1956, from December 1956 to December 1959, and from 
February 1960 to January 1973.  The Veteran served in the 
Republic of Vietnam and he is a decorated combat Veteran; his 
awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted service connection for diabetes 
mellitus, type II and assigned a 20 percent disability rating 
effective May 9, 1995.  

The claim was remanded in February 2008 for additional 
development.  


FINDINGS OF FACT

1.  Prior to the May 9, 1995 claim, there is no communication 
of record from the Veteran that may be construed as a formal 
or informal claim for compensation for diabetes mellitus, 
type II.

2.  In an April 2003 rating decision, the RO granted an 
effective date of May 9, 1995, for service connection for 
diabetes mellitus type 2.  


CONCLUSION OF LAW

An effective date earlier than May 9, 1995, for service 
connection for diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 3.816 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran seeks an effective date earlier than May 9, 1995, 
for the award of service connection for diabetes mellitus, 
type II and assignment of a 20 percent rating.  He contends 
that medical records show a diagnosis of diabetes mellitus 
prior to that date and that the records should be considered 
as an informal claim for service connection. 

After review of the record, entitlement to an effective date 
earlier than May 9, 1995, for service connection for diabetes 
mellitus, type II, is not shown.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be: (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or, 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  
To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31. 

With regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  Brannon v. West, 12 Vet. 
App. 32 (1998); see also 38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 
3.155(a). 

As a result of a class action lawsuit brought by veterans of 
the Vietnam war and their survivors, in a May 1989 decision, 
the United States District Court for the Northern District of 
California (District Court) invalidated the regulation then 
in effect for adjudicating claims based on Agent Orange 
exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court 
also voided all benefit denials that had been made under that 
section of the regulation.  See Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation. This stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any . . . 
disease which may be service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA shall promptly 
thereafter readjudicate all claims for any such disease which 
were voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989, Order."

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer II.

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  66 Fed. Reg. 23,166 (May 8, 
2001) (codified at 38 C.F.R. § 3.309(e)).  Although first 
made effective as of July 9, 2001, the legislation was then 
made retroactive by the United States Court of Appeals for 
the Federal Circuit back to May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, effective date rules for awards under 
the Nehmer Court Orders have been promulgated at 38 C.F.R. 
§ 3.816 which apply in this case. 

The Veteran is a Nehmer class member under 38 C.F.R. § 3.816 
as he is a Vietnam veteran who has diabetes mellitus, type 
II, a covered herbicide disease.  38 C.F.R. 
§ 3.816(b)(1)(i)(2)(i) (2008).  Further, VA issued a decision 
on a claim from the Veteran for service connection for 
diabetes mellitus between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease, which for 
diabetes mellitus is May 8, 2001.  38 C.F.R. § 3.816(c)(2).

Under 38 C.F.R. § 3.816, a claim will be considered a claim 
for compensation for a particular covered herbicide disease 
if the claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability.

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows:

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied compensation 
for the same covered herbicide disease.

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3)of this section.  A claim 
will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) the 
claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may 
be construed as the same covered herbicide disease 
for which compensation has been awarded.

(3) If the class member's claim referred to in 
paragraph (c)(1)or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service.

The Veteran does not contend that diabetes mellitus was shown 
in service nor do the service medical records show 
complaints, findings or diagnosis of diabetes mellitus.  The 
Veteran's original claim received at separation from service 
in January 1973 did not include a claim for diabetes 
mellitus.  At a VA general medical examination in January 
1974 and a May 1974 VA endocrine examination, a diagnosis of 
diabetes mellitus was not shown.  Thus, entitlement to an 
earlier effective date on the basis of entitlement to service 
connection on a direct basis or on a presumptive basis for 
diabetes mellitus under the provisions of 38 C.F.R. §§ 3.307 
and 3.309 is not warranted.  

VA outpatient treatment records received in regard to an 
unrelated claim included a June 29, 1981, treatment record in 
the gastrointestinal clinic which noted a history of diabetes 
mellitus that was controlled with diet.  On March 23, 1992 
the Veteran sought an increased evaluation for a service-
related back disability.  VA outpatient treatment records 
from Ponce VA outpatient clinic sent in April 1992 and July 
1992 included an April 22, 1992 appointment with an 
assessment of diabetes mellitus.  

On May 9, 1995, an informal claim was received from the 
Veteran for diabetes secondary to his service-connected 
thyroid disability.  He stated he would submit evidence from 
Ponce VA clinic records as soon as available.  VA outpatient 
treatment records shown as received on June 2, 1995, included 
an April 22, 1992 Progress Note with an assessment of 
diabetes mellitus.  

At a VA examination in October 1995, the Veteran related a 
history of diabetes mellitus since 1970.  The diagnoses 
included diabetes mellitus.  At a VA examination of the 
thyroid in October 1995 the examiner provided an opinion that 
the Veteran's diabetes was not in direct association with 
thyroid problems.  A rating decision in June 1996 denied 
service connection for diabetes mellitus as the evidence 
failed to establish any relationship between diabetes 
mellitus and the Veteran's service-connected thyroid disease.  

An informal claim was received on March 13, 2003, for 
diabetes due to exposure to Agent Orange while serving in 
Vietnam from 1967 to 1968 and from 1969 to 1970.  The Veteran 
referred to a November 2000 news release wherein VA linked 
Agent Orange and diabetes.  He indicated that medical 
evidence could be requested from a VA medical center in San 
Juan.

An April 2003 rating decision granted service connection for 
diabetes mellitus, type II associated with herbicide exposure 
and assigned a 20 percent disability rating effective May 9, 
1995, under the Nehmer Court Orders.  An effective date of 
entitlement from May 9, 1995, for type II diabetes mellitus 
associated to herbicide exposure was assigned because 
entitlement may be paid retroactive, prior to the date of the 
law granting service connection for diabetes mellitus, type 
II on a presumptive basis, to the date of receipt of the 
Veteran's previous claim for that condition because the 
evidence of record shows that he had diabetes mellitus on 
that date.  

The Veteran disagreed with the effective date assigned.  He 
submitted medical evidence to show that he had diabetes 
dating back to August 15, 1992, and contends that should be 
the effective date assigned.  He also contends that the 
medical evidence confirms that his diabetes was already 
prevalent in 1981 which supports an earlier effective date.  
The private medical evidence received on May 7, 2004, shows 
that the Veteran was seen for at a private medical hospital 
on August 14, 1992, for complaints of chest pain.  His past 
medical history included diabetes mellitus, type II.  A 
consultation on August 15, 1992, noted a history of diabetes 
mellitus (controlled) 

At three VA examinations in September 2004, the Veteran 
reported he believed he was diagnosed with diabetes mellitus 
in the late 1980s at a VA in Puerto Rico but was unable to 
recall the exact year; had a history of diabetes mellitus for 
the last 15 years; and had a diagnosis of diabetes mellitus 
since 1992.  

Outpatient treatment records from Ponce Clinic from May 1989 
to May 1995 showed a diagnosis of diabetes mellitus.  A VA 
hospital summary in February 1981 noted a history of diabetes 
mellitus controlled by diet.   

The Board acknowledges the Veteran's contention that the 
effective date of his diabetes mellitus service connection 
grant should be in August 1992 or earlier as private and VA 
medical records show he had a diagnosis of diabetes mellitus.  

However, treatment records are not used as an informal claim 
for an initial claim for service connection; an informal 
claim requires a communication or action that identifies the 
benefit sought.  38 C.F.R. §§ 3.155, 3.157 (2008).  It does 
not appear that the private medical records dated in 1992 
submitted by the Veteran in April 2008 with regard to 
establishing an effective date had been received by VA prior 
to May 9, 1995, with a formal or informal claim to establish 
compensation for diabetes mellitus.  VA treatment records 
refer to diabetes mellitus but do not reflect any intent to 
apply for benefits.  Although VA treatment records secured 
for unrelated claims include a June 1981 treatment record 
which noted a history of diabetes mellitus and an entry on an 
April 22, 1992, appointment showed diabetes mellitus, there 
is no indication that at that time the Veteran was also 
seeking compensation for diabetes mellitus.  As such, those 
records do not qualify as an informal claim.  

The mere presence of medical evidence of a disability does 
not establish intent on the part of the veteran to seek 
service connection for a condition.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment or noted in the history of a medical disability, 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, any prior VA medical records are 
not interpreted as an informal claim. 

No claim for service connection for diabetes mellitus was 
received until May 9, 1995, which is the effective date 
assigned for his benefits.  There is no earlier communication 
of record which might be construed as an informal or formal 
claim for service connection for type II diabetes mellitus.  
The Board does not find an earlier submission from the 
Veteran that may reasonably be viewed, as indicating an 
intent to apply for compensation for diabetes mellitus.  

After a thorough review of the claims folder, the Board finds 
that the informal claim the Veteran filed that served as the 
basis for the award of service connection for diabetes 
mellitus, type II, was received on May 9, 1995.  As an 
original claim, it was received on May 9, 1995, which was 
more than one year from the date of the Veteran's separation 
from service.  38 C.F.R. § 3.816 (c)(3).  VA denied 
compensation for diabetes mellitus in a June 1996 decision.  
Under the applicable regulation, as that claim was received 
by VA between May 3, 1989, and the effective date of the 
regulation establishing a presumption of service connection 
for diabetes mellitus, the effective date of the award will 
be the later of the date VA received the claim on which the 
prior denial was based or the date the disability arose.  The 
evidence shows the presence of diabetes mellitus earlier than 
the date of the claim.  Thus, the effective date of the award 
is the later date which is the date VA received the claim on 
which the prior denial was based, May 9, 1995.  Thus, 
entitlement to an earlier effective date is not warranted.   


ORDER

Entitlement to an effective date earlier than May 9, 1995, 
for service connection for diabetes mellitus, type II, is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


